151 Farmington Avenue Hartford, Conn.06156 Media Contact: Fred Laberge 860-273-4788 labergear@aetna.com Investor Contact: Kim A. Keck 860-273-1327 keckka@aetna.com News Release AETNA REPORTS THIRD QUARTER 2009 RESULTS · Third-quarter 2009 operating earnings per share (1)were $.69, above the Thomson-First Call mean of $.66 · Net income per share in the third quarter 2009 was $.73; increase driven by improved investment environment · Commercial medical benefit ratio was 85.6 percent in the third quarter 2009 · Medical membership totaled 19.0 million members at September 30, 2009 · Aetna projects full-year 2009 operating earnings per share of $2.75 (2) HARTFORD, Conn.,October 29, 2009―Aetna (NYSE: AET) today announced third-quarter 2009 operating earnings of $308.2 million, or $.69 per share, a 38 percent decrease from the prior-year quarter.Operating earnings (1) exclude net realized capital gains (losses) and other items.The decrease in operating earnings per share from the prior-year quarter reflects a lower Commercial underwriting margin and a previously announced increase in pension expense partially offset by the impact ofa lower number of shares outstanding year-over-year. The lower Commercial underwriting margin was due to a significant increase in Commercial medical costs which was partially offset by an increase in health care premiums.Net income was $326.2 million, or $.73 per share, a 26 percent increase from the prior-year quarter, which included net realized capital losses of $.48 per share due to the then-deteriorating global economic conditions. Quarterly Financial Results at a Glance Three Months Ended September 30, (Millions, except per share results) 2009 2008 Change Revenue, excluding net realized capital gains (losses) $8,704.4 $7,981.4 9% Net realized capital gains (losses), net of tax 18.0 (232.0) 108% Operating earnings 308.2 536.7 (43)% Net income 326.2 277.3 18% Per share results: Operating earnings .69 1.12 (38)% Net income .73 .58 26% Weighted average common shares - diluted 444.6 480.3 Aetna/2 "Our third-quarter financial resultsreflect a Total Medical Benefit Ratio that isin line with expectations despite a CommercialMedical Benefit Ratio that was higher than projected," said Ronald A. Williams, chairman and CEO."The higher-than-expected Commercial MBR wasdue primarily to greater-than-anticipated costs from the H1N1 flu and COBRA penetration rates. "We expectin 2010 thatongoing uncertainty about the U.S. economy with respect to employment and growth will continue to impact provider and member behavior as well as customer preferences.Despite this uncertainty, we continue to have a great deal of confidence in our long-term future, given our well-positioned, diverse portfolio of businesses, our customer-focused strategy and our underlying financial strength.” Williams continued:"Looking ahead, as the health care reform debate intensifies, we will continue to be an active, constructive voice for a bipartisan solution that gets and keeps everyone covered, builds on the strengths of the employer-based system, and addresses the underlying cost and affordability of health care. Webelieve that the right reforms can yield positive, market based change that improves the health care system for more Americans." Joseph M.
